Citation Nr: 1732137	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-23 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claim of entitlement to a TDIU is being granted herein.  Any error related to these duties is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Legal Criteria, Facts and Analysis

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2016). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2016).

The Veteran is presently service-connected for major depression associated with coronary artery disease (ischemic heart disease) with history of myocardial infarction and chest wall pain status post coronary artery bypass graft (assigned a 70 percent rating), coronary artery disease (ischemic heart disease) with history of myocardial infarction and chest wall pain status post coronary artery bypass graft (assigned a 30 percent rating), diabetes mellitus type II (assigned a 20 percent rating), left lower extremity diabetic peripheral neuropathy (assigned a 20 percent rating), right lower extremity diabetic peripheral neuropathy (assigned a 20 percent rating), right lower extremity diabetic peripheral neuropathy (assigned a 20 percent rating), left lower extremity diabetic peripheral neuropathy (assigned a 20 percent rating), and surgical scars status post coronary artery bypass graft surgery associated with coronary artery disease (assigned a 0 percent rating).  The Veteran's combined disability rating is 90 percent.  Therefore, the tenets of 4.16(a) apply.

The Veteran completed a VA Form 21-8940 dated October 2014 in which he reported he last worked in September 2014 at Enterprise Rent-A-Car as a driver working 26 hours per week.  He indicated he did not leave the job because of his disability and he had tried to obtain employment since becoming too disabled to work.  However, he did report his service-connected disabilities prevented him from securing and following any substantially gainful occupation and that he last worked full time in August 2005 and became too disabled to work in January 2014.  The Veteran further reported he had 4 years of a college education with no additional education or training before becoming too disabled to work.

In his March 2015 Notice of Disagreement, the Veteran clarified he was previously employed as a driver for Enterprise Rent a Car but it was part time employment and he contended the earnings he received was hardly substantially gainful employment.  He also explained that two times a week he would work 11 hour days, shuttling cars and picking up clients, but his mood swings would become difficult to control when he was tired. 

In support of his contention that he is unemployable, the Veteran submitted a March 2015 medical statement from Dr. J.W., who has been treating the Veteran since June 2011, and who provided his clinical impression regarding the impact of the Veteran's service-connected disabilities on his ability to work.  Regarding the Veteran's coronary artery disease, Dr. J.W. opined that the Veteran had maximal improvement in function as it related to his cardiovascular disease.  He might suffer limitation of function as a direct result of the condition; however, Dr. J.W. indicated he was unable to attribute any degree of impairment to the cardiovascular disease without resorting to speculation.  Additionally, Dr. J.W. noted that the Veteran's blood sugars were well-controlled but he also suffered from related peripheral neuropathy with labile subjective complaints.  Therefore, in his opinion, it was unlikely that the Veteran would have any significant improvement or recovery with his diabetes mellitus with neuropathy.  He explained that the Veteran would be expected to have impairment in walking on uneven surfaces, climbing or descending stairs/ladders or related activities but it was beyond the scope of his exam to attribute a specific degree of disability to the diabetes with neuropathy without resorting to speculation.  Lastly, Dr. J.W. opined the Veteran's clinical major depression was not well controlled and was likely to continue to be a significant impairment in his overall function and employability.  It was his medical opinion that the Veteran was unable to maintain gainful employment to include sedentary work due to his major depression.  He indicated there was a low likelihood for meaningful improvement or recovery.

The Veteran also participated in Vocational Rehabilitation and Employment counseling.  The April 2015 initial assessment of the Veteran documented limitations caused by his service-connected disabilities including anger and motivation issues, as well as difficulty sleeping, shortness of breath, difficulty lifting weight over 25 pounds, difficulty climbing and walking greater than 1 mile.  Moreover, the Veteran reported loss of feeling in his legs which may cause issues with balance as well as pain in his back.  

Lastly, the evidence of record also includes VA examinations which address the functional impact of several service-connected disabilities.  A November 2014 mental health examination found the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.  Additionally, the December 2014 VA examination found the Veteran's diabetes mellitus or his diabetic peripheral neuropathy did not impact the Veteran's ability to work.  However, the Veteran's heart condition did impact his ability to work in causing shortness of breath which limited activities.

After weighing all the evidence of record, reported earlier in this decision, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities, including primarily his major depression, render him unable to secure and follow a substantially gainful occupation.  The record is clear that the Veteran has restrictions with physical exertion which would limit him to sedentary employment.  While the Veteran has had formal education, his prior work experience has not included skills which would easily transfer to a sedentary employment.  In fact, his prior work experience largely included driving vehicles.  Furthermore, the evidence shows that the Veteran's service-connected major depression has an impact on his ability to function overall which is necessary for employment.  While he has done relatively well for short periods, the Veteran continues to struggle with his functioning, including a chronic sleep impairment, panic attacks, depression and anxiety.  Moreover, both the March 2015 report from the Veteran's treating physician, Dr. J.W. and the November 2014 VA examination found the Veteran's mental health caused serious issues with his employability.   

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  Accordingly, entitlement to TDIU is warranted.   38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.


ORDER

Entitlement to a total disability evaluation based on TDIU is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


